ORDER
PER CURIAM.
Kenneth F. Butler (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of: 1) one misdemeanor count of fishing while his license was suspended, revoked, or denied, in violation of Section 252.2411 (Count I); one misdemeanor count of pursuing fish by illegal method, in violation of Section 252.040 (Count II); and one misdemeanor count of resisting a lawful detention, in violation of Section 575.150 (Count III). The trial court sentenced Defendant: 1) on Count I to pay a fine of $500 and to serve a term of 30 days in the county jail, to be served concurrently with the terms in Counts II and III; 2) on Count II to pay a fine of $500 and to serve a term of 30 days in the county jail, to be served consecutively with the term in Count III; and 3) on Count III to pay a fine of $500 and to serve a term of 30 days in the county jail, to be served consecutively with the term in Count II. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory references are to RSMo 2000, unless otherwise noted.